Order entered December 12, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01407-CV

                     CHRISTIAN CARE CENTERS, INC., Appellant

                                              V.

 REBECCA O'BANION AND JANIS L. WOOD, INDIVIDUALLY AND AS PERSONAL
 REPRESENTATIVES OF THE ESTATE OF J.D. RICHMOND, DECEASED, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-09-12201

                                          ORDER
       We GRANT appellant/s/cross-appellee’s December 2, 2013 motion for extension of time

to file response to cross-appellants’ brief and ORDER the brief be filed no later than December

18, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE